Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 9/10/2021 has been received and entered.  Claims 1, 3, 8, 12 and 19 have been amended, claim 36 has been added, and claims 6, 7, 15-18, 22, 23, 26-30, 34-35 have been cancelled.
Claims 1-5, 8-14, 19-21, 24, 25, 31-33, 36 are pending.

Election/Restriction
Applicant’s election of Group 1 in the reply filed on 11/30/2020 was acknowledged. At the time, Applicants remarks indicate that they ‘provisionally elects’ however provide no comments nor arguments to distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Applicants’ election of the species of ‘gene’ was acknowledged, but upon initial review of the specification and art of record, the election of species was withdrawn because it did not appear to be an undue burden to examine the listed genomic elements, 
It is noted that the examiner has required restriction between product or apparatus claims and process claims, and it is noted that the method has been elected for purposes of rejoinder considerations.

Claims 1-5, 8-14, 19-21, 24, 25, 31-32, 36, drawn to a method of assembling and determining a haplotype are currently under examination are currently under examination.

Priority
This application filed 3/27/2018 is a 371 National stage filing of PCT/US16/53943 filed 9/27/2016, which claims benefit to US provisional application 62/234329 filed 9/29/2015.
Applicants have not commented on the priority summary provided.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1-5, 8-14, 19-21, 24, 25, 31-32 stand and newly added claim 36 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 37-60 of copending Application No. 16/662,352 (non-final mailed; same assignee and shared inventors). 
Claims 1-5, 8-14, 19-21, 24, 25, 31-32 stand and newly added claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10508303.
Response to Applicants arguments
Applicants note that the claims of ‘352 and ‘303 are directed to the technology presented in Selvarajd et al and do not suggest the use of ‘multi-locus, discontinuous genomic elements’ as required of the present claims.  The claim amendments and Applicants arguments have been fully considered, but not found persuasive. 
The amendment to include ‘multi-locus, discontinuous genomic elements’ is noted and appears to be simply descriptive of the information that is obtained from sequencing, and dependent claim providing for the step of ‘using proximity-ligation based technique’ in review of the specification appears to be the same technology and steps set forth in the claims of ‘352 and 
Therefore for the reasons above and of record, the rejection is maintained.

Previous rejections of record
For application No. 16/662,352, although the claims at issue are not identical, they are not patentably distinct from each other because each provide steps for creating sequence reads of chromosomal sequence fragments that have crossed linked and using the read data to establish a haplotype.  While claim 1 of ‘577 is broader, the steps in ‘352 are present in dependent claims of ‘577.  Practicing the method of one invention would necessarily require the steps of the other application.
The independent claims pending at the time of this prosecution are provided for comparison and completeness of the record.  For the instant application:
1. A method for typing and assembling discontinuous genomic elements, comprising:
 obtaining a plurality of genomic DNA fragments or a genomic sequence data of one or more chromosomes; 
obtaining a plurality of element sequence reads of the multi-locus, discontinuous genomic elements from the genomic DNA fragments or the genomic sequence data, and 
assembling the plurality of element sequence reads to genotype and construct a long-range or chromosome-span haplotype for the one or more chromosomes.

From 16/662352:
37. A method for haplotyping one or more chromosomes of an organism, the method comprising 

incubating the cell or the nuclei thereof with a fixation agent for a period of time to allow crosslinking of the genomic DNA in situ and thereby to form crosslinked genomic DNA; 
fragmenting the crosslinked genomic DNA and ligating the proximally located crosslinked and fragmented genomic DNA to form a proximally ligated complex having a first genomic DNA fragment and a second genomic DNA fragment; 
shearing the proximally ligated complex to form proximally-ligated DNA fragments; obtaining a plurality of the proximally-ligated DNA fragments to form a library; 
sequencing the plurality of the proximally-ligated DNA fragments to obtain a plurality of sequence reads; 
performing local conditional phasing; and assembling the plurality of sequence reads to construct a chromosome-span haplotype for one or more of the chromosomes.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

For U.S. Patent No. 10508303, although the claims at issue are not identical, they are not patentably distinct from each other because each provide steps for creating sequence reads of chromosomal sequence fragments that have crossed linked and using the read data to establish a haplotype.  While claim 1 of ‘577 is broader, the steps in 10508303 are present in dependent claims of ‘577.  Practicing the method of one invention would necessarily require the steps of the other application.
The independent claim is provided for comparison and completeness of the record.
From 10508303 (application 14/906153):
1. A method for haplotyping one or more chromosomes of a eukaryotic organism, the method comprising 
providing a cell of the organism that contains a set of chromosomes having genomic DNA; 
incubating the cell or the nuclei thereof with a fixation agent for a period of time to allow crosslinking of the genomic DNA in situ and thereby to form crosslinked genomic DNA; 
fragmenting the crosslinked genomic DNA; 

shearing the proximally ligated complex to form proximally-ligated DNA fragments; obtaining a plurality of the proximally-ligated DNA fragments to form a library; 
sequencing the plurality of the proximally-ligated DNA fragments to obtain a plurality of sequence reads and assembling the plurality of sequence reads to construct a haplotype for one or more of the chromosomes.

As noted previously, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-14, 19-21, 24, 25, 31-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is generally directed to obtaining genomic DNA fragments and sequence reads of the DNA, the assembling the reads into haplotypes represented in the fragments.  The claims have been amended to add “multi-locus, discontinuous genomic elements”, and in review of the specification this appears to be a description of the nature of loci and their distribution on a chromosome.  Newly added claim 36 provides for a specific known means of assembling the reads using a maxcut algorithm.  Dependent claims set forth that the genomic fragments are cross-linked with a fixative agent, and providing ligated libraries, as well as steps of hybridization to provide for regions of interest.
Response to Applicants arguments
Applicants provide an overview of the 101 guidance and note the amendments to the claims to require multi-locus, discontinuous genomic elements and argue that the improvement provides for targeting a smaller portion of the genome.
The amendment is noted, however this does not appear to limit the amount of reads or representative size of the genome that is analyzed.  Further, as acknowledged by Applicants, Selvarajd et al provide for targeted analysis and also provide for analysis of smaller portions of the chromosome or less of the possible haplotypes.  It is noted that there is only a generic step for assembling with the indication that sequence reads to genotype and use or construct a long range chromosome haplotype, where dependent claims provide for possible locations of alleles that can be analyzed.  A review of the record, it is unclear what is considered the improvement and there does not appear to any evidence that would support the claim as broadly set forth provides for an improvement in haplotype determination.
Applicant’s arguments and claim amendments have been fully considered, but not found persuasive.  As provided in the basis of the rejection methods of processing the DNA and sequencing were known, as well as the means for analysis in assembly and comparison of sequences to determine haplotype.  Accordingly, the rejection is maintained for the reasons above and of record.
Previous rejection of record
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method isolating genomic DNA and assembling read data.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data for assembly and haplotyping of the sequences.   The step of aligning and comparing sequence to arrive at the assembled sequence and determining haplotype are instructional steps.  The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Here there is no necessary 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element that follow the judicial exception to which it is applied.  This judicial exception requires steps recited at high level of generality and if performed by a computer are only stored on a non-transitory media, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, the claims do not provide for any additional element to consider under step 2B that appear to provide for significantly more.  Morevover, such steps were known and used in the prior art as taught in Selvaraj et al (2013). With respect to the data and it’s analysis, in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction can be stored stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing information (identify a probe that starts at a deletion or insertion) to generate additional information is not patent eligible. Furthermore, if a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.  In other words, patenting abstract idea (designing probes to a target sequence) cannot be circumvented by attempting to limit the use to a particular technological environment or purpose and desired result. 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10-14, 19, 21, 24, 25 stand and newly added claim 36 is rejected under 35 U.S.C. 102a1 as being anticipated by Selvaraj et al. (Nat Biotechnol 31, 1111-8 (2013)). 
Response to Applicant’s arguments
Applicants note the claim amendments and argue that Selvarjd et al fail to provide the instant claims.  Applicants argue that HaploSeq is a technique for whole genome and targeted 
The amendment to include ‘multi-locus, discontinuous genomic elements’ is noted and appears to be simply descriptive of the information that is obtained from sequencing, and dependent claim providing for the step of ‘using proximity-ligation based technique’ in review of the specification appears to be the same technology and steps set forth Selvarjd et al, as acknowledged in applicants arguments that both encompass analyzing part of the whole of a chromosome to obtain sequence reads in the form of targeted haplotype reconstruction.  In each case the sequence reads are used to analyze potential haplotypes that may exist in the data and used for typing the genomic DNA sample.  The limitation of “multi-locus, discontinuous genomic elements” appears to be descriptive of the data that is obtained, and there does appear to be a difference that flows from the claims where it would encompass analyzing any and all of the reads obtained from sequencing.  According, for the reasons above and of record the rejection is maintained.
Previous rejection of record
Selvaraj et al. teach steps where cells can8 WO 2017/058784 PCT/US2016/053943 be treated with a cross-linking agent to preserve protein-protein and DNA-protein interactions. This can be carried out at room temperature for 10-30 minutes with 1-2% of formaldehyde. The cells can be then harvested by centrifugation and can be stored at -80 °C. The cells can be lysed in a hypotonic nuclear lysis buffer, and then washed with a 1X concentration of5 buffer for the restriction enzyme of choice (e.g., from New England Biolabs). The cells can be digested for 1 hour to overnight with 25U to 400U of enzyme, depending upon the enzyme used. Further, four-base cutting enzymes benefit from short digestions with less amount of enzyme (e.g., 1 hour with 25U), whereas six-base 
More specifically, the methodology provides that the ends of DNA can be repaired with Klenow polymerase in the presence of dNTPs,10 one of which (e.g., dATP) can be covalently linked to biotin. The sample can be then ligated in the presence of T4 DNA ligase for 4 hours. The sample can be then digested overnight in the presence of Proteinase K at 65 °C to reverse cross-links and degrade protein. The DNA can be then isolated using, e.g., a series of phenol-chloroform extractions and ethanol precipitations. After the purified DNA is isolated, it can be sonicated on a Covaris or Bioruptor machine (claim 21). The DNA can be then end15 repaired, and A-tailed (cDNA for claim 19) according to standard library pre-preparation methods. The A-tailed DNA can be then bound to streptavidin coated beads to isolate the biotinylated, ligated DNA fragments (claim 10-14). The beads can be washed to remove non-specific, unbiotinylated DNA fragments. Adaptors can be then ligated to the Illumina Tru-Seq adaptor set using Quick DNA Ligase. 1 pL of the sample can be then diluted 1:1000 and the concentration can be tested by qPCR against known standard20 (KAPA). The sample can be then amplified by PCR to obtain sufficient material, which in general means a total of 750ng of sample across all libraries to be captured. The PCR amplified libraries can be purified using AMPure beads, and the final concentration can be again tested by making a 1:1000 dilution and testing against known standards by qPCR (KAPA). 

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Joseph Woitach/Primary Examiner, Art Unit 1631